Citation Nr: 1504626	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  11-30 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury, to include osteoarthritis.

2.  Entitlement to service connection for a low back disability, to include radiculopathy and nerve damage of the hip and left leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1965.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision that denied service connection for a low back disability to include nerve damage, for a left leg disability to include nerve damage, and for a left hip disability to include nerve damage; and for residuals of a left knee injury.  The Veteran timely appealed.

In July 2011, the Veteran testified during a hearing before RO personnel.

In September 2014, the Board remanded the matters to afford the Veteran an opportunity for a Board hearing.  In November 2014, the Veteran testified during a video conference hearing before the undersigned.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that an injury to the Veteran's left lower leg pre-existed active service; and that the increase, if any, in severity of the left lower leg injury during active service was due to its natural progression, and was transitory.

2.  Residuals of a left knee injury, to include osteoarthritis, were not exhibited during active service; and are not otherwise related to the Veteran's active service.

3.  A low back disability, to include radiculopathy and nerve damage of the hip and left leg, was not exhibited during active service; and is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Residuals of a left knee injury, to include osteoarthritis, were not incurred or aggravated in service or within the first post-service year.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

2.  A low back disability, to include radiculopathy and nerve damage of the hip and left leg, was not incurred or aggravated in active service or within the first post-service year.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through November 2008 and January 2009 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO obtained copies of the service treatment records and outpatient treatment records.  Contrary to the representative's assertions during the November 2014 Board hearing, the Veteran underwent VA examinations in connection with the claims on appeal, reports of which are of record and adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.
In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis, progressive muscular atrophy, organic diseases of the nervous system, and tumors of the spinal cord or peripheral nerves are considered chronic under section 3.309.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Here, the Veteran's induction examination in December 1963 revealed no defects. Thus, the presumption of soundness attaches.  

In order to rebut the presumption of soundness at service entry, there must be (1) clear and unmistakable evidence showing that the disorder pre-existed service and (2) clear and unmistakable evidence that the disorder was not aggravated by service or clear and unmistakable evidence that any increase was due to the natural progress.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jordan v. Principi, 17 Vet. App. 261 (2003).  

The Veteran contends that his current low back disability, to include radiculopathy and nerve damage of the hip and left leg; and residuals of a left knee injury, are the result of aggravation of a preexisting disease or disability in service.  He stated that he reported leg pain, as well as back pain and hip pain, at the time of his induction examination; and that his leg, hip, and back started to give him lots of aches and pains following infantry training.  He stated that he was expected to be re-examined at entry, but was not; and that he had learned to live with the aches and pains, and never sought medical treatment in service.  He was later diagnosed with degenerative disc disease of the lumbar spine, with radiating pain to hip and left lower leg; and with osteoarthritis of the left knee.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Service treatment records include "Report(s) of Medical History" completed by the Veteran at a pre-induction examination in April 1963 and at an induction examination in December 1963.  On each report, the Veteran checked "no" in response to whether he ever had or now had any bone, joint, or other deformity; cramps in his legs; arthritis or rheumatism; or "trick" or locked knee.  No defect or diagnosis was noted at entry.

In this case, service treatment records do not reflect any findings or complaints of low back pain, leg pain, hip pain, or knee pain.  Nor do records reflect any injury to the Veteran's back, leg, hip, or knee in active service.  On a "Report of Medical History" completed by the Veteran at the time of his separation examination in October 1965, he again checked "no" in response to whether he ever had or now had any bone, joint, or other deformity; cramps in his legs; arthritis or rheumatism; or "trick" or locked knee.  Clinical evaluation in October 1965 revealed a scar on the Veteran's lower left leg.  No defect or diagnosis was noted at separation.

There is no competent evidence of arthritis, progressive muscular atrophy, organic diseases of the nervous system, or tumors of the spinal cord or peripheral nerves in service or within the first post-service year.

The post-service records, dated in September 2007, show a three-year history of worsening left lower extremity pain and lumbosacral weakness; and diagnoses of sciatica and lumbosacral radiculopathy.  At that time the Veteran complained of pain radiating from his hip down the lateral side of his left extremity into the big toe.  MRI scans of the lumbar spine, conducted in November 2007, reveal findings of degenerative changes with most severe involvement at L3-L4 and L4-L5.  Computed tomography scans of the Veteran's lumbar spine, conducted in March 2008, revealed moderate central canal stenosis at the L3-L4 level.  Records show that the Veteran underwent a lumbar laminectomy in March 2008.  Deep vein thrombosis of the left lower extremity was ruled out in May 2008.  The Veteran continued to have significant radicular symptoms and pain in his left lower leg in June 2008. 

In July 2009, the Veteran's wife stated that the scar on the Veteran's leg had not given him any problems before active service; and that when the Veteran came home on leave from active service, he had some problems with his leg.  Following active service, the Veteran began having problems with his leg, hip, and back, which worsened over the years.

In July 2011, the Veteran testified as to the origins of the scar on his left leg, which occurred prior to his active service.  He testified that he was riding a horse; and that, while rounding up other horses, one horse tried to kick the Veteran's horse and instead kicked the Veteran in the leg and knocked the Veteran to the ground.  A large knot, about the size of a golf ball, then appeared on the Veteran's leg.  The Veteran testified that he did pretty well when he first entered active service, and then started having lots of problems with his leg, which worsened over the year.  The Veteran testified that he did not seek medical attention, and that he "tried to put up with the pain."  The Veteran testified that he had pains in his leg, and problems walking and marching.  

During January 2012 VA examinations, the Veteran gave a medical history of having progressive pain for several years until 2004, when he was diagnosed with sciatic pain; and reported flare-ups, which led to his lumbar laminectomy in 2008.  He reported no history of injury to his back.  The Veteran reported being kicked in the left leg by a horse prior to active service, and reported having minimal knee pain in service, and progressive knee pain over the years.  Current symptoms included low back pain radiating to the left leg; and pain, stiffness, and swelling of the left knee and limited motion.  Diagnoses included degenerative disc disease of the lumbar spine, and osteoarthritis of the left knee.  

With regard to the left leg injury that the Veteran sustained prior to active service, the January 2012 examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that there is no evidence of aggravation of a chronic left knee disability at induction to active service beyond the normal progression, as a result of performing duties associated with an infantryman.  There was neither a reported joint problem at separation from active service, nor any residual problem during active service.  Nor was there any knee problems following active service, and X-rays are more in conformance with inflammatory arthritis.

In addition, the January 2012 examiner explained that the Veteran's current left knee disability was most likely associated with the aging process, and genetic predisposition superimposed in inflammatory arthritis.  The examiner also noted that the medical literature confirmed inflammatory arthritis as causing degenerative joint disease.  Nor is there evidence that a left knee disability occurred while performing duties as an infantryman during active service.  There was no reported injury in active service, and no reported joint problem requiring medical treatment during active service.

With regard to the Veteran's low back disability, to include radiculopathy and nerve damage of the hip and left leg, the January 2012 examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that there was no evidence of any back injury in active service; and there was no chronic back condition reported until after the year 2000-nearly four decades after the Veteran's separation from active service.  Nor is there evidence of chronicity of back pain following active service.  

In November 2014, the Veteran testified that he just had aches and pains in his lower left leg and in his hip in active service, and that he took over-the-counter medication.  He testified that all the running and activities that he did as a soldier worsened his pain.  The Veteran also testified that he first saw a doctor for the sciatic nerve pain in 2008, and he underwent surgery.  He also testified that his pre-service injury was on his lower left leg, where he was kicked by a horse; and that he fell off the horse, and had problems with his lower leg and hip ever since.  The Veteran testified that the injury occurred approximately three years prior to entering active service, and that he used over-the-counter medications for treatment.  He testified that he was at home with his parents until the injury got better, although he still had pain; and that over the years, his pain "just got worse." 

The Board finds the Veteran's testimony to be consistent with the evidence of record, and indicative of a finding of a pre-existing lower left leg injury.  However, the Board notes that there is no evidence of a pre-existing back injury, and the Veteran even reported no history of back injury at the January 2012 VA examinations.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he suffered low back pain, leg pain, hip pain, and knee pain.  This is further corroborated by the January 2012 VA examiner's current diagnoses of osteoarthritis of the left knee, and degenerative disc disease of the lumbar spine, with findings of radiating pain to the Veteran's hip and left leg.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). A medical opinion that contains only data and conclusions is not entitled to any weight. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the January 2012 examiner is persuasive and gives a reasoned discussion for the opinion of a pre-existing lower left leg injury; and that the overall evidence does not clearly and unmistakably show aggravation during service, in order to rebut the presumption of soundness.  Here, the January 2012 examiner's finding of no aggravation is based on service treatment records showing no reported joint problems either at induction, during service, or at separation; and no reported joint problems for several decades post-service. The absence of treatment for a long period after service is evidence against a finding of aggravation.  Maxson v. West, 12 Vet App 453 (1999).  
Upon review of the record, the Board finds that there is credible evidence that the Veteran experienced symptoms of the pre-existing lower left leg injury in service.  However, the Board further finds that the evidence shows that the symptoms were temporary and due to the natural progression of the disability.  Specifically, service treatment records reflect medical findings of no aggravation of any pre-existing condition at the time of the Veteran's separation examination in October 1965.  Likewise, there are no records of treatment during active service or within the first post-service year.  The July 2012 examiner reviewed the record and found that, medically speaking, there was no evidence of aggravation of a chronic left knee disability at induction to active service beyond the normal progression, as a result of performing duties associated with an infantryman.  Significantly, any increase in symptoms, as reported by the Veteran and treated with over-the-counter medications, was transitory and represented no more than the natural progression of the disability.  The post-service records support these findings.

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Here, the Veteran's lay statements of ongoing pain during active service are contradicted by his reported history at induction and at separation.  The Board finds such evidence, made contemporaneous to service, to be more probative than his statements made after his service discharge. 

With regard to service connection for a low back disability, to include radiculopathy and nerve damage of the hip and left leg, the evidence of record is against the Veteran's claim for service connection.  As noted above, there is no evidence of a pre-existing back disability. Moreover, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Here, the January 2012 examiner has the medical knowledge to express a competent opinion, and, upon review of the Veteran's specific history and applicable medical principles, determined that there was no evidence of any low back injury in active service; and no evidence of a chronic back condition reported until after the year 2000, nearly four decades after the Veteran's separation from active service.  The opinion is accurate, is fully articulated, and contains sound reasoning that is not contradicted by the medical record.  Therefore, the Board finds the January 2012 examiner's opinion to be highly probative for resolving the matter on appeal.  

To the extent the Veteran contends that he had low back pain, hip pain, leg pain, and knee pain in active service, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of his current low back disability, to include radiculopathy and nerve damage of the hip and left leg.  Degenerative disc disease of the lumbar spine is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.  In this case, the January 2012 opinion indicates that there was no evidence of a chronic low back disability until many years post-service; nor was there any back injury or treatment for low back pain in active service.  This is highly probative evidence against finding a nexus between any present low back disability and active service.

Under these circumstances, the presumption of soundness is not rebutted; and the Veteran's claim of entitlement to service connection for low back disability, to 
include radiculopathy and nerve damage of the hip and left leg; and for residuals of a left knee injury, is denied. 

ORDER

Service connection for residuals of a left knee injury is denied.

Service connection for a low back disability, to include radiculopathy and nerve damage of the hip and left leg, is denied.

____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


